WALLACE, Circuit Judge,
dissenting, in part.
While I agree that Jordan established a genuine issue of material fact with respect *230to his state negligence claim, I find no support in the record for the majority’s conclusion that Smith and Pappenfus violated Jordan’s Eighth Amendment rights by deliberately subjecting him to “unnecessary and wanton infliction of pain.” Gregg v. Georgia, 428 U.S. 153, 173, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976).
To establish an Eighth Amendment violation, Jordan must demonstrate that Smith and Pappenfus acted with “deliberate indifference to [his] serious medical needs” by treating him themselves rather than transferring him to CMC for formal physical therapy. Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1977) (emphasis added); see also Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990) (explaining that courts must “scrutinize the particular facts and look for substantial indifference in the individual case, indicating more than mere negligence or isolated occurrences of neglect”). Jordan has not shown that Smith and Pappenfus recognized that the treatments they administered (i.e., prescription medicine and self-administered physical therapy) would be insufficient to minimize his pain and prevent the debilitating swelling in his joints. Smith and Pappenfus may have recognized that Jordan would receive superior care at CMC, but this does not prove that their own care was “medically unacceptable under the circumstances,” Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996), or that they acted “in reckless disregard for [Jordan’s] deteriorating condition,” as the majority suggests.
Because Jordan has not made a sufficient showing on these essential elements, I would affirm the district court’s summary judgment with respect to his Eighth Amendment claim. Celotex Corp. v. Ca-trett, 477 U.S. 317, 323, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). Accordingly, I dissent.